Exhibit 10.15.3


AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT

        This AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT (this “Amendment”)
is entered into as of November 2, 2007 by and among TARRANT APPAREL GROUP, a
corporation organized under the laws of the State of California (“Holding”),
FASHION RESOURCE (TCL), INC., a corporation organized under the laws of the
State of California (“Fashion”), TAG MEX, INC., a corporation organized under
the laws of the State of California (“Tag Inc.”), and PRIVATE BRANDS, INC., a
corporation organized under the laws of the State of California (“Private”; and
together with Holding, Fashion and Tag Inc., each individually a “Borrower” and
collectively, the “Borrowers”), the financial institutions which are now or
which hereafter become a party to the Loan Agreement (as hereinafter defined)
(each a “Lender” and collectively, the “Lenders”), and GMAC COMMERCIAL FINANCE
LLC, a limited liability company organized under the laws of the State of
Delaware (“GMAC CF”), as agent for the Lenders (GMAC CF, in such capacity,
“Agent”).

        WHEREAS, the Borrowers, Lenders, and Agent have entered into certain
financing arrangements pursuant to certain financing agreements, including,
without limitation, that certain Loan and Security Agreement dated as of June
16, 2006 (as the same may now exist, or may hereafter be amended, restated,
renewed, extended, supplemented, substituted, or otherwise modified, the “Loan
Agreement”) and all of the notes, guarantees, mortgages, instruments, agreements
and other documents executed and/or delivered in connection therewith (all of
the foregoing, together with the Loan Agreement, as the same may now exist, or
may hereafter be amended, restated, renewed, extended, supplemented,
substituted, or otherwise modified, the “Loan Agreements”); and

        WHEREAS, the Borrowers have requested that Agent and the Lenders amend
and modify certain Schedules to the Loan Agreement, and Agent and the Lenders
have agreed to accommodate the Borrowers’ request, subject to the terms and
conditions of this Amendment;

        NOW, THEREFORE, upon the mutual agreements and covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

> 1.     Definitions. Capitalized terms not otherwise defined herein shall have
> the meanings ascribed to such terms in the Loan Agreement.
> 
> 2.     Amendment to Loan Agreement. As of the effective date of this
> Amendment, the Loan Agreement is hereby amended by deleting the reference to
> the amount “$16,000,000” set forth opposite the date “September 2007”
> contained in Section 6.8(b) (“Minimum EBITDA”) of the Loan Agreement and
> substituting the following therefor: “$12,100,000".

--------------------------------------------------------------------------------

> 3.     Representations, Warranties and Covenants. The Borrowers represent,
> warrant and covenant with and to Agent and the Lenders as follows, which
> representations, warranties and covenants are continuing and shall survive the
> execution and delivery hereof, the truth and accuracy of, or compliance with
> each, together with the representations, warranties and covenants in the other
> Loan Agreements, being a condition of the effectiveness of this Amendment and
> a continuing condition of the making or providing of any Revolving Advances or
> Letters of Credit by the Lenders to the Borrowers: All of the representations
> and warranties set forth in the Loan Agreement, as amended hereby, and the
> other Loan Agreements, are true and correct in all material respects after
> giving effect to the provisions hereof, except to the extent any such
> representation or warranty is made as of a specified date, in which case such
> representation or warranty shall have been true and correct as of such date.
> 
> 4.     Conditions Precedent. The effectiveness of this Amendment and the
> agreement of Agent and the Lenders to the modifications and amendments set
> forth in this Amendment are subject to the fulfillment of the following
> conditions precedent:
> 
> > (a)     No Event of Default or Default shall have occurred and be continuing
> > on the date of this Amendment, or would exist after giving effect to the
> > transactions contemplated under this Amendment; and
> > 
> > (b)     Agent shall have received counterparts of this Amendment duly
> > executed and delivered by the Borrowers, Agent and the Lenders.
> 
> 5.     Effect of this Amendment. Except as specifically set forth herein, no
> other changes or modifications to the Loan Agreements are intended or implied,
> and, in all other respects, the Loan Agreements shall continue to remain in
> full force and effect in accordance with their terms as of the date hereof.
> This Amendment, and the instruments and agreements delivered pursuant hereto
> and thereto constitute the entire agreement of the parties with respect to the
> subject matter hereof and thereof, and supersede all prior oral or written
> communications, memoranda, proposals, negotiations, discussions, term sheets
> and commitments with respect to the subject matter hereof and thereof. Except
> as specifically set forth herein, nothing contained herein shall evidence a
> waiver or amendment by Agent or the Lenders of any other provision of the Loan
> Agreements. Without limiting the foregoing, nothing herein contained shall, or
> shall be deemed to, waive any Event of Default of which Agent or any Lender
> does not have actual knowledge as of the date hereof, or any event or
> circumstance which with notice or passage of time, or both, would constitute
> an Event of Default. Agent and the Lenders may waive any of such Events of
> Default, but only in a specific writing signed by Agent and the Lenders.
> 
> 6.     Further Assurances. The Borrowers shall execute and deliver such
> additional documents and take such additional action as may be reasonably
> requested by Agent to effectuate the provisions and purposes of this
> Amendment.
> 
> 7.     Binding Effect. This Amendment shall be binding upon and inure to the
> benefit of each of the parties hereto and their respective successors and
> assigns.
> 
> 8.     Governing Law. The rights and obligations hereunder of each of the
> parties hereto shall be governed by and interpreted and determined in
> accordance with the internal laws of the State of New York (without giving
> effect to principles of conflict of laws).

2

--------------------------------------------------------------------------------

> 9.     Counterparts. This Amendment may be signed in counterparts, each of
> which shall be an original and all of which taken together constitute one
> agreement. In making proof of this Amendment, it shall not be necessary to
> produce or account for more than one counterpart signed by the party to be
> charged. Any signatures delivered by a party by facsimile transmission or by
> electronic mail transmission shall be deemed an original signature hereto.

        Each of the parties has signed this Amendment as of the day and year
first above written.

TARRANT APPAREL GROUP

By: /s/ David N. Burke                                         
Name: David N. Burke
Title: Chief Financial Officer

FASHION RESOURCE (TCL), INC.

By: /s/ David N. Burke                       
Name: David N. Burke
Title: Chief Financial Officer

TAG MEX, INC.

By: /s/ David N. Burke                       
Name: David N. Burke
Title: Chief Financial Officer

PRIVATE BRANDS, INC.

By: /s/ David N. Burke                        
Name: David N. Burke
Title: Chief Financial Officer

GMAC COMMERCIAL FINANCE LLC,
as Agent and a Lender

By: /s/ Illegible                                     
Title: Senior Vice President

UPS CAPITAL CORPORATION,
as a Lender

By: /s/ John P. Holloway                     
Name: John P. Holloway
Title: Director of Portfolio Management

3